Under certiorari we are reviewing a determination made by the examining board of plumbers of the city of Johnstown, N. Y., that petitioner did not obtain a sufficiently high rating in an examination to be entitled to a certificate of competency to conduct a plumbing business in the city. The decision of the examining board was communicated to petitioner in a letter as follows: “ I am instructed by the Plumbing Board to notify you that your percentage received on the examination held July 7th was 65% and in order to receive a certificate of competency you must have 75%.” The grounds upon which an annulment is sought are that petitioner’s answers indicated that he was qualified to receive a certificate and further that the board established an improper standard for the examination — seventy points being awarded for the correct answers to written questions submitted, ten points for experience and twenty points for practical ability. Under section 1304 of the *831Civil Practice Act (now section 1296) the jurisdiction of this court in matters of this kind is extremely limited. We are not permitted to substitute our judgment for that of the examining board. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.